The respondent’s petition for certification for appeal from the Appellate Court, 94 Conn. App. 772 (AC 26158), is granted, limited to the following issue:
“Did the Appellate Court properly remand the case to the habeas court for a finding of whether cause and *927prejudice existed for the petitioner’s procedural default?”
Decided October 16, 2006
Melissa Streeto Brechlin, assistant state’s attorney, in support of the petition.
Emmet P. Hibson, Jr., in opposition.
The Supreme Court docket number is SC 17749.